390 F.2d 662
Vernander William HARVEY, Appellant,v.UNITED STATES of America, Appellee.
No. 24618.
United States Court of Appeals Fifth Circuit.
March 18, 1968.

Wilfred C. Varn, Tallahassee, Fla., for appellant.
Clinton Ashmore, U.S. Atty., Stewart J. Carrouth, Asst. U.S. Atty., Tallahassee, Fla., for appellee.
Before TUTTLE and GOLDBERG, Circuit Judges, and HOOPER, District judge.
PER CURIAM:


1
We have carefully considered the record in light of the five grounds of appeal, and conclude that as to none of the matters raised here was there error committed by the trial court.

The judgment is

2
Affirmed.